Brooke, J.
(after stating the facts). In the case of Davis v. McCamman, 165 Mich. 287, it is said:
“The probate court has exclusive jurisdiction over the settlement of the estates of deceased persons, ex*144cept where its remedies are inadequate, or the interposition of equity is necessary for some auxiliary purpose. Nolan v. Garrison, 156 Mich. 397.”
The bill there charged the administrator with falsely and fraudulently crediting himself with various items of disbursement and appropriating such sums to his own personal use and benefit. The bill was held by this court to have been properly dismissed.
In the case of Graham v. Graham, 171 Mich. 307, the bill was filed by the administrator for the purpose of securing an accounting from certain defendants who had maintained business and fiduciary relations with the deceased. This court sustained the order overruling the demurrer and held that the court of chancery had jurisdiction.
In Brooks v. Hargrave, 179 Mich. 136, the bill was filed for the purpose of securing an accounting from the executor of the estate. After decree in favor of plaintiff in the court below, this court dismissed the bill of complaint, saying:
“There can be no question that the probate court assumed jurisdiction of the subject-matter in controversy when the will was admitted to probate and the defendant qualified as executor. It does not lose jurisdiction until the estate is finally closed. Having assumed jurisdiction, it has exclusive jurisdiction and no other court, save an appellate one which subsequently assumes to act in the matter, should proceed further when the priority of jurisdiction is called to its attention. E. T. Barnum Wire & Iron Works v. Speed, 59 Mich. 272.”
In the case of Powell v. Pennock, 181 Mich. 588, the bill was filed by heirs of the deceased against his widow, charging that the widow had fraudulently secured property from the deceased during his lifetime, to the amount of $35,000. A démurrer sustained by the court below was overruled in this court, the court saying:
*145“In this State the probate courts have exclusive jurisdiction over the settlement of estates of deceased persons, except when their remedies are inadequate or the interposition of equity is necessary for some auxiliary purpose (Nolan v. Garrison, 156 Mich. 397; Davis v. McCamman, 165 Mich. 287; In re McNamara’s Estate, 167 Mich. 406; Graham, v. Graham, 171 Mich. 307; Brooks v. Hargrave, 179 Mich. 136). * * *
“Where fiduciary relations exist or fraud is charged, courts of equity have jurisdiction to compel an accounting.”
In the earlier cáse of Mitchell v. Bay Probate Judge, 155 Mich. 550, the situation was practically the same as in the case at bar. There, relator being dissatisfied with the inventory made by the administratrix, filed a petition in the probate court, alleging upon information and belief that certain real and personal property specifically described should be inventoried. The answer denied the petition. Upon the hearing in the probate court, it was found that the question of title was involved, that the court was without jurisdiction to try the same, and it was ordered that on the filing of a written statement by the administratrix the petition be dismissed without prejudice. This court was asked for a mandamus to compel the probate judge to set aside said order. We then said:
“The record shows conclusively, and, indeed, the petition indicates, that the title to the estate is disputed as to all of the items which relator specified, and that the administratrix claims title herself to some of them, and is disposed to doubt the title of the estate to others which are claimed by third persons. * * * .It is manifest that the probate court is not a proper place to try title to land or to personal property, either against an administrator claiming the same in his own right or a stranger to the estate.”
—and the writ was denied.
From an examination of the record, it seems clear *146that the title to the several items of property mentioned in plaintiffs petition and in her bill of complaint is in dispute, she .claiming that said property belonged to the estate of her father while the defendant claims that it belongs to himself. Under the allegations in the bill, charging the defendant with having become possessed of the same through fraud, and after a review of all the authorities touching the question, we are of the opinion that the learned circuit judge properly refused to dismiss the bill.
The decree overruling the motion to dismiss is affirmed, and the defendant will have leave to answer in accordance with the rule.
Moore, C. J., and Steere, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.